PER CURIAM:
The lower court’s opinion in support of its order granting demurrers correctly concludes that the damages demanded by appellants are too speculative. However, the record does not support the lower court’s conclusion that appellants have received full restitution. Therefore, the case is remanded for a determination of this factual issue. If, on remand, the lower court finds that appellants have not received full restitution, the lower court’s order must be modified to achieve that result. If the lower court finds that appellants have received full restitution, including costs and interest, the order of the lower court is affirmed.